Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 1/7/22 where applicant elected Species B, claims 4, 5, 7.  With the addition of generic claims, claims 1-2, 4-5, 7, 17-19 and 23-27 will be examined.  Claims 3, 10-12, 14-15, 29 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/21 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 17-19 and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (US 2018/0250474).
Wei discloses: A drug delivery device, comprising: a body 103; a plunger rod 101 including a proximal end portion and a distal end portion disposed partially 
Claim 2: further comprising: a stopper 105 disposed in the body, wherein distal movement of the plunger rod distally moves the stopper; and a drug substance disposed in the body in between the stopper and a distal end of the body, wherein distal movement of the plunger rod to the first stopping point primes the drug delivery device, and distal movement of the plunger rod to the second stopping point dispenses a predetermined volume of the drug substance from a distal end of the device. [0022]
Claim 4: a cavity 102a in a proximal side of the blocking component to receive a distal end of the protrusion [0022]
Claim 5: first and second cavities 102a, 102b on opposite sides of the blocking component within a central longitudinal axis of the drug delivery device (Fig. 2)

Claim 17: A drug delivery device, comprising: a body 103; a plunger rod 101 having a distal end contacting a stopper 105 inside the body, and a proximal end including an actuation portion with a thumb pad 101f; a plurality of protrusions (2 flat panels each of 101d and 101b) extending from the thumb pad to the actuation portion; and a blocking component 102 disposed on the body, the blocking component including a proximal collar having a proximal-facing surface and a plurality of slots 102a, 102b extending past the proximally-facing surface, wherein, when the protrusions and the slots are in a first configuration relative to one another, the proximally-facing surface abuts against the plurality of protrusions and the blocking component restricts distal movement of the plunger rod to a first stopping point, and when the protrusions and the slots are in a second configuration, the proximally-facing surface is separated from the plurality of protrusions and the blocking component restricts distal movement of the plunger rod to a second stopping point, wherein, in the second configuration, the slots are aligned with the protrusions and configured to receive the protrusions upon distal movement of the plunger rod. [0022] (Figs. 3-6)
Claim 18: wherein the protrusions and the slots are movable from the first configuration to the second configuration by rotation of the actuation portion about a longitudinal axis in relation to the blocking component, and wherein when the 
Claim 19: wherein a difference between the first stopping point and the second stopping point is equivalent to a distance that the stopper must travel to expel a predetermined volume of a drug product from a distal end of the body, the distance defined by a depth of the slots from the proximally-facing surface, and wherein the plunger rod is prevented from moving from the second stopping point to the first stopping point. [0022]
Claim 23: wherein the drug delivery device is changeable: (a) from a pre-use state to a primed state, by longitudinally moving the plunger rod until the plunger rod reaches the first stopping point; (b) from the primed state to a delivery state by rotating the plunger rod in relation to the blocking component until the protrusions and the blocking component are in the second configuration; and (c) from a delivery state to a used state by longitudinally moving the plunger rod until the plunger reaches the second stopping point, and wherein the drug delivery device is not changeable from the used state to the delivery state, from the delivery state to the primed state, or from the primed state to the pre-use state. [0022]
Claim 24: wherein the plunger rod includes a neck disposed distally from the actuation portion, wherein the neck interfaces with an opening in the blocking component to prevent proximal movement of the plunger rod. 101c
Claim 25: wherein the neck further interfaces with the opening in the blocking component to prevent movement of the drug delivery device from the delivery state to the primed state. [0023]
Claim 26: wherein when the plunger rod is at the second stopping point, the stopper does not contact a distal end of the body. Fig. 5
Claim 27: A drug delivery device, comprising: a body; a plunger rod extending along a longitudinal axis, including: a distal portion contacting a stopper inside the body; a proximal end including a generally cylindrical actuation portion and a thumb pad disposed outside of the body, the thumb pad positioned proximal to the generally cylindrical actuation portion; and two protrusions extending from opposite sides of the actuation portion in a symmetrical configuration, wherein distally-facing surfaces of the two protrusions are located at a same longitudinal position along the longitudinal axis; and a blocking component coupled to the body, the blocking component including: a collar configured to accept a distal part of the actuation portion; and two cavities in the collar having proximally-facing openings, wherein each cavity is configured to accept a distal portion of one of the two protrusions; wherein the plunger rod is longitudinally movable and rotatable about a longitudinal axis relative to the blocking component, and wherein, when the drug delivery device is in a pre-use state, the protrusions and the cavity openings are not longitudinally aligned, and when the drug delivery device is in a delivery state, the protrusions and the cavity openings are longitudinally aligned. (similiarly rejected as above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783